DETAILED ACTION
This office action is in response to the amendments filed on 11/19/2021.
Claim 3, 10, and 20-23 have been cancelled.
Claims 1, 2, 4-9, 11-19, are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg.7 of Remarks, filed 11/19/2020, with respect to the 35 USC 112 rejection and objections to claims 21-22 have been fully considered and are persuasive.  The 35 USC 112 rejection and objections to claims 21-22 has been withdrawn. 
Claims 21 and 22 have been cancelled, therefore the rejections to these claims have been removed.

Applicant’s arguments with respect to claims 1 and 11 filed in Remarks pg. 7-9 on 11/19/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention 

Claim 1, 2, 6, 11, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steif et al. (hereinafter Steif, US 2015/0088711 A1) further in view of Wilcox et al. (hereinafter Wilcox, US 2018/0063325 A1) further in view of Kannan et al. (hereinafter Kannan, US 2016/0342911 A1) further in view of Schwartz et al. (hereinafter Schwartz, US 2016/0065738 A1).

Regarding Claim 1, Steif discloses A system comprising: 
a user device (Steif: Fig. 1 12 User Mobile Phone) 
configured to: receive user input specifying contents of a chat message to initiate a chat conversation (Steif: Fig. 6, user submits “nomo subscribe”, para.0056 and Fig. 4 step 62 “As shown in FIG. 4, at 62, the user sends a code request text message to the billing server 16..” It can be seen in fig. 6, that in this case, the message is “nomo subscribe” the user would type this on mobile phone, therefore mobile phone receives this user input.); 
send, to a sales apparatus (Steif: Fig.1 Subscription, Billing, and Carrier servers are the sales apparatus), 
a text message that has been generated based on the user input specifying contents of a chat message (Steif: para.0057 and Fig. 4 step 66 “At 66, the user responds to the authorization request text message transmitted at 64 by returning an authorization text message to the billing server 16.” The user submitted text, “Y” from Fig. 6, is sent to subscription server, the sales apparatus.  However in the case of Fig. 20, it can be seen that the confirmation step of Y and No is omitted, and the nomo subscribe message can directly be used to generate the link); 
receive, after sending the text message, a text response continuing the chat conversation, the text response containing a link to a website that is configured to be rendered on the user device (Steif: para.0059 “If the billing server 16 receives the confirmation 72, then, at 74, the billing server 16 transmits a redemption text to the user mobile phone 12. The redemption text transmitted at 74 includes the relevant code, in the example code 4, and a website link that the user can select to request a page from the subscription server 28.” In response to the confirmation, the website link is received through text.  This can be seen in Fig. 6 as well.)
receive user input selecting the link to the website (Steif: para.0059 “When the selects the website link” user selects website link.  Examiner notes: para.0059 seems to have a typo and does not include “when the user selects”, however it can be seen in Fig. 6 that the URL is displayed to the user and is provided as user selection input, therefore it can reasonably determined the inventors intended “when the user selects”); 
send, to the sales apparatus, a request for the website (Steif: para.0059 “When the selects the website link, the user mobile phone 12 requests redemption page from the mobile website 40 (FIG. 1) of the subscription server 28.”);  
receive, after sending the request for the website, the website (Steif: para.0059 “The subscription server 28 responds to the request by returning a redemption page to the user mobile phone 12.”); 
display the website (Steif: para.0059 “The redemption page is opened within the browser application 24 (FIG. 1) of the user mobile phone 12.”); 
the sales apparatus (Steif: Fig.1, Fig. 4 Subscription, Billing, and Carrier servers are the sales apparatus) 
configured to receive, from the user device, the text message (Steif: para.0057 and Fig. 4 step 66 “At 66, the user responds to the authorization request text message transmitted at 64 by returning an authorization text message to the billing server 16.” The user submitted text, “Y” from Fig. 6, is sent to subscription server, the sales apparatus. This can be seen in Fig. 4, the user mobile phone sends the authorization text 66 to the billing server.); 
send, responsive to receiving the text message, the text response to the user device (Steif: para.0059 “If the billing server 16 receives the confirmation 72, then, at 74, the billing server 16 transmits a redemption text to the user mobile phone 12. The redemption text transmitted at 74 includes the relevant code, in the example code 4, and a website link that the user can select to request a page from the subscription server 28.” In response to the confirmation, the website link is sent through text.  This can be seen in Fig. 6 as well.); 
receive, from the user device; the request for the website (Steif: para.0059 “When the selects the website link, the user mobile phone 12 requests redemption page from the mobile website 40 (FIG. 1) of the subscription server 28.”); 
send, to the user device, the website (Steif: para.0059 “The subscription server 28 responds to the request by returning a redemption page to the user mobile phone 12.”).
However Steif does not explicitly disclose as a whole, a website that is configured to be rendered on the user device to thereby provide a graphic user interface having text communications and input elements to receive submitted chat input to continue the chat conversation; receive, from the user, chat input to the website displayed continuing the chat conversation, and submit to the sales apparatus, the chat input; and the sales apparatus configured to generate, based on the text message, the text response using a pre-defined script; receive, after sending the website to the user device, the submitted chat input; determine, based at least on features of the chat input, a sales-priority value that represents an estimation of the user's priority as a sales lead; and assign at least one follow-up task for the user based on the received sales- priority value; and enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion.
Wilcox discloses receive, after sending the indication (Wilcox: para.0127 “: “We have your email address on record. As soon as a customer service representative is available we will email you. Is this okay?” John indicates that it is, and the routing server 124 suspends the interaction by hanging up the call”), 
a text response continuing the chat conversation, the text response containing a link to a website that is configured to be rendered on the user device (Wilcox: para.0128 “ The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.”) 
“The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.” para.0129 “John clicks on link and is presented with a web page that says, “Welcome, John.” The web page contains a chat widget that is already associated with the reserved CSR.”); 
receive, from the user, chat input to the website displayed continuing the chat conversation, and submit to the sales apparatus, the chat input (Wilcox: para.0129 “John enters text into the chat widget that states, “I missed flight 123 and wonder if I can get onto flight 789?””); and 
the sales apparatus configured to generate, based on the text message, the text response using a pre-defined script (Wilcox: para.0050 “ The media interactions may be related, for example, to email, vmail (voice mail through email), chat, video, text-messaging” para.0079 “ In one embodiment, the contact center may tell a customer, via the IMR script, to “press # for TTY menu,” and the corresponding message would be displayed as text on the customer's device.” a script is used to send the user responses.);
the sales apparatus configured to receive, after sending the website to the user device, the submitted chat input (Wilcox: para.0129 “John enters text into the chat widget that states, “I missed flight 123 and wonder if I can get onto flight 789?”” para.0128 “ The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.” after john access the web browser link, John is able to enter text to send to the sales apparatus at the side of the CSR, such as in Fig. 2 242.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif with Wilcox in order to incorporate a website that is configured to be rendered on the user device to thereby provide a graphic user interface having text communications and input elements to receive submitted chat input to continue the chat conversation; the sales apparatus configured to generate, based on the text message, the text response using a pre-defined script; receive, from the user, 
One of ordinary skill in the art would have been motivated to combine in order to continue the interaction with same representative while switching medium, which has the expected benefit in of improving quality of customer service by not having to start over the conversation (Wilcox: para.0128-para.0129).
However Steif-Wilcox does not explicitly disclose determine, based at least on features of the chat input, a sales-priority value that represents an estimation of the user's priority as a sales lead; assign at least one follow-up task for the user based on the received sales- priority value; and enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion.
Kannan discloses determine, based at least on features (Kannan: para.0038 interaction data) of the chat input (Kannan: para.0038 “The I/O module 206 may receive the interaction data from a plurality of interaction channels. The plurality of interaction channels may include channels such as, but not limited to, a voice channel, a chat channel” para.0039 “in such a scenario, conversational content related to the chat conversation including information such as a type of customer concern, which agent handled the chat interaction” chat interaction data is obtained as interaction data), 
a sales-priority value (Kannan: para.0088 customer value) that represents an estimation of the user's priority as a sales lead (Kannan: para.0088 “At operation 602 of the method 600, an initial estimate of a customer value is determined for a customer of an enterprise. In at least one example embodiment, the initial estimate of the customer value is determined using interaction data associated with past interactions of the customer with the enterprise on one or more interaction channels.” para.0090 “In an embodiment, an aggregate persona type may be identified for the customer based on stored interaction data corresponding to the customer.” para.0094 “For example, if the aggregate persona type is associated with a pre-determined correction factor of ‘0.85’ and if the initial estimate of the customer value is 1000 US dollars, then the corrected estimate of the customer value may be determined, in one example embodiment, by simply multiplying the pre-determined correction factor with the initial estimate of the customer value, i.e. 0.85×1000, to generate the corrected estimate of customer value of 850 US dollars.” interaction data is used to determine a persona type, and that persona type is used to evaluate customer value.  para.0003 shows that “CLV is a prediction of all value a business will derive from their entire relationship with a customer.” therefore CLV is a sales priority value.); and 
assign at least one follow-up task for the user based on the received sales- priority value (Kannan: para.0095 “At operation 608 of the method 600, one or more recommendations are generated corresponding to the customer based on the corrected estimate of the customer value” and para.0096 describes various follow up tasks that can be assigned, such as “recommending up sell/cross-sell products to the customer”.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox with Kannan in order to incorporate determine, based at least on features of the chat input, a sales-priority value that represents an estimation of the user's priority as a sales lead; and assign at least one follow-up task for the user based on the received sales- priority value.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of taking customer behavioral attributes into account while assessing customer values so as to effect improved customer interaction management (Kannan: para.0007).
However Steif-Wilcox-Kannan does not explicitly disclose and enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion.
Schwartz discloses enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion (Schwartz: para.0088 “Operational domain 400 includes an abscissa (i.e., X-axis) that marks a customer-specific metric such as degrees of customer difficulty, i.e., the difficulty that the present customer is experiencing with the present contact. The customer-specific metric is an indication of when it would be desirable for a human agent to intervene in the interaction with the customer rather than have the interaction handled entirely by an automated method (e.g., an IVR system). Customer difficulty with the automated method is one circumstance. Another circumstance is if there might be an up -sell or cross -sell opportunity with this customer that would be more effectively handled by a human agent.” Customer metrics can be measured using the x axis, in order to determine when a human agent should intervene in a conversation.  Here one of the circumstances is when there is an upsell or cross sell opportunity, a human agent should intervene in the conversation.  Therefore an agent that is capable of performing the assigned tasks in Kannan reference in para.0096 of suggesting upsell/cross sell products can be performed.  para.0027 shows this can be text based communication “As used herein in connection with embodiments of the present invention, the term "contact" (as in "customer contact") refers to a communication from a customer or potential customer, in which a request is presented to a contact center. The request can be by way of any communication medium such as, but not limited to, a telephone call, e-mail, instant message, web chat, and the like”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steif-Wilcox-Kannan with Schwartz in order to incorporate enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increased sales by adding a human agent who would more effectively handle the sale situation (Schwartz para.0088.).

Regarding Claim 2, Steif-Wilcox-Kannan-Schwartz teaches claim 1 as set forth above.
Steif further discloses wherein the text message is one of the group consisting of Short Message Service (SMS) and Search Results Multimedia Messaging Service (MMS) message) (Steif: para.0056 “In the present example, the user is invited to send an SMS text message to a short code to receive twelve issues” SMS message is sent); and 
“In the present example, the user is invited to send an SMS text message to a short code to receive twelve issues” Fig. 6 the communication is between the user and a short code number 43872.  In view of para.0036, para.0048 and para.0062 of applicants specification, this limitation refers to the text message sent from the user device to a short code number.).

Regarding Claim 6, Steif-Wilcox-Kannan-Schwartz discloses claim 1 as set forth above.
Steif further discloses wherein the sales apparatus is further configured to: 
generate a new account in an external service for a user of the user device based on the chat input (Steif: para.0060 “At 78, the user at the user mobile phone 12 enters account information for purposes of creating a new account within the subscription server 28.” Para.0069 “At 128, the subscription server 28 receives the account details from the user device that the user has entered into the account creation fields. At 130, the subscription server 28 stores the account details in an account database 38 of the subscription server 28.” This service for example can be a 1 year subscription to Nomo, as seen in Fig. 6).

Regarding Claim 11, Steif discloses A method comprising: 
receiving, from a user device, a text message to initiate a chat conversation (Steif: Fig. 6, user submits “nomo subscribe”, para.0056 and Fig. 4 step 62 “As shown in FIG. 4, at 62, the user sends a code request text message to the billing server 16..” It can be seen in fig. 6, that in this case, the message is “nomo subscribe” the user would type this on mobile phone, therefore mobile phone receives this user input. This text is sent to subscription server. This can be seen in Fig. 4, the user mobile phone sends the authorization text 66 to the billing server.  Based on Fig. 20, it can be seen that the Y/N authorization can be skipped, and the nomo subscribe message can be followed directly with a link.); 
generating, based on the text message, a text response, the text response continuing the chat conversation to the user device, the text response containing a link to a website that is configured to be rendered on the user device (Steif: para.0059 “If the billing server 16 receives the confirmation 72, then, at 74, the billing server 16 transmits a redemption text to the user mobile phone 12. The redemption text transmitted at 74 includes the relevant code, in the example code 4, and a website link that the user can select to request a page from the subscription server 28.” a response containing a link to a website it generated.  A response to a conversation continues the chat conversation.);
send, responsive to receiving the text message (Steif: para.0059 “If the billing server 16 receives the confirmation 72, then, at 74, the billing server 16 transmits a redemption text to the user mobile phone 12. The redemption text transmitted at 74 includes the relevant code, in the example code 4, and a website link that the user can select to request a page from the subscription server 28.” In response to the confirmation, the website link is sent through text.  Based on Fig. 20, it can be seen that this message containing the link can follow the nomo subscribe message directly.), 
the text response (Steif: para.0059 “The redemption text transmitted at 74 includes the relevant code, in the example code 4, and a website link that the user can select to request a page from the subscription server 28.”” Contains a webpage link); 
after the sending of the text response and responsive to receiving, from the user device a request for the website (Steif: para.0059 “When the selects the website link, the user mobile phone 12 requests redemption page from the mobile website 40 (FIG. 1) of the subscription server 28.”); 
send, to the user device, the website (Steif: para.0059 “The subscription server 28 responds to the request by returning a redemption page to the user mobile phone 12.”); and 
However Steif does not explicitly disclose generating, based on the text message, a text response using a pre-defined script, the text response continuing the chat conversation to the user device, the text response containing a link to a chat experience website that is configured to be rendered on the user device; the website that, when rendered, provides the user with text communications and with input elements to receive submitted chat input to continue the chat conversation; receive, after sending the website to the user device, submitted chat input from the user device continuing the chat conversation; determining, based at least on features of the chat input, a sales-priority value that measures an estimation of the user's priority as a sales lead; assigning at least one follow-up task for the user based on the 
Wilcox discloses generating, based on the text message, a text response using a pre-defined script (Wilcox: para.0046 “. The IMR server 122 may be similar to an interactive voice response (IVR) server, except that the IMR server 122 is not restricted to voice, but may cover a variety of media channels including voice. Taking voice as an example, however, the IMR server 122 may be configured with an IMR script for querying customers on their needs.” a script is used to send responses in the conversation.), 
the text response continuing the chat conversation to the user device, the text response containing a link to a chat experience website that is configured to be rendered on the user device (Wilcox: para.0128 “The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.” para.0129 “John clicks on link and is presented with a web page that says, “Welcome, John.” The web page contains a chat widget that is already associated with the reserved CSR.” the website contains chat capabilities, which are used to resume the conversation with the representative.)
the website that, when rendered, provides the user with text communications and with input elements to receive submitted chat input to continue the chat conversation (Wilcox: para.0128 “The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.” para.0129 “John clicks on link and is presented with a web page that says, “Welcome, John.” The web page contains a chat widget that is already associated with the reserved CSR.” the website contains chat capabilities, which are used to resume the conversation with the representative.); 
receive, after sending the website to the user device, submitted chat input from the user device continuing the chat conversation (Wilcox: para.0129 “John enters text into the chat widget that states, “I missed flight 123 and wonder if I can get onto flight 789?”” para.0128 “The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.” John submits texts to the widget, which continues the conversation with the representative.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif with Wilcox in order to incorporate generating, based on the text message, a text response using a pre-defined script, the text response continuing the chat conversation to the user device, the text response containing a link to a chat experience website that is configured to be rendered on the user device; the website that, when rendered, provides the user with text communications and with input elements to receive submitted chat input to continue the chat conversation; receive, after sending the website to the user device, submitted chat input from the user device continuing the chat conversation.
One of ordinary skill in the art would have been motivated to combine in order to continue the interaction with same representative while switching medium, which has the expected benefit in of improving quality of customer service by not having to start over the conversation (Wilcox: para.0128-para.0129).
However Steif-Wilcox does not explicitly disclose determining, based at least on features of the chat input, a sales-priority value that measures an estimation of the user's priority as a sales lead; assigning at least one follow-up task for the user based on the received sales- priority value; and entering a sales-person user to the chat conversation such that the sales-person user can perform the follow-up tasks by participating in the chat conversion.
Kannan discloses determining, based at least on features (Kannan: para.0038 interaction data) of the chat input (Kannan: para.0038 “The I/O module 206 may receive the interaction data from a plurality of interaction channels. The plurality of interaction channels may include channels such as, but not limited to, a voice channel, a chat channel” para.0039 “in such a scenario, conversational content related to the chat conversation including information such as a type of customer concern, which agent handled the chat interaction” chat interaction data is obtained), 
a sales-priority value (Kannan: para.0088 customer value) that measures an estimation of the user's priority as a sales lead (Kannan: para.0088 “At operation 602 of the method 600, an initial estimate of a customer value is determined for a customer of an enterprise. In at least one example embodiment, the initial estimate of the customer value is determined using interaction data associated with past interactions of the customer with the enterprise on one or more interaction channels.” para.0090 “In an embodiment, an aggregate persona type may be identified for the customer based on stored interaction data corresponding to the customer.” para.0094 “For example, if the aggregate persona type is associated with a pre-determined correction factor of ‘0.85’ and if the initial estimate of the customer value is 1000 US dollars, then the corrected estimate of the customer value may be determined, in one example embodiment, by simply multiplying the pre-determined correction factor with the initial estimate of the customer value, i.e. 0.85×1000, to generate the corrected estimate of customer value of 850 US dollars.” interaction data is used to determine a persona type, and that persona type is used to evaluate customer value.  para.0003 shows that “CLV is a prediction of all value a business will derive from their entire relationship with a customer.” therefore CLV is a sales priority value.); and 
assigning at least one follow-up task for the user based on the received sales- priority value (Kannan: para.0095 “At operation 608 of the method 600, one or more recommendations are generated corresponding to the customer based on the corrected estimate of the customer value” and para.0096 describes various follow up tasks that can be assigned, such as “recommending up sell/cross-sell products to the customer”.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox with Kannan in order to incorporate determining, based at least on features of the chat input, a sales-priority value that measures an estimation of the user's priority as a sales lead; and assigning at least one follow-up task for the user based on the received sales- priority value.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of taking customer behavioral attributes into account while assessing customer values so as to effect improved customer interaction management (Kannan: para.0007).

Schwartz discloses enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion (Schwartz: para.0088 “Operational domain 400 includes an abscissa (i.e., X-axis) that marks a customer-specific metric such as degrees of customer difficulty, i.e., the difficulty that the present customer is experiencing with the present contact. The customer-specific metric is an indication of when it would be desirable for a human agent to intervene in the interaction with the customer rather than have the interaction handled entirely by an automated method (e.g., an IVR system). Customer difficulty with the automated method is one circumstance. Another circumstance is if there might be an up -sell or cross -sell opportunity with this customer that would be more effectively handled by a human agent.” Customer metrics can be measured using the x axis, in order to determine when a human agent should intervene in a conversation.  Here one of the circumstances is when there is an upsell or cross sell opportunity, a human agent should intervene in the conversation. Therefore an agent that is capable of performing the assigned tasks in Kannan reference in para.0096 of suggesting upsell/cross sell products can be performed para.0027 shows this can be text based communication “As used herein in connection with embodiments of the present invention, the term "contact" (as in "customer contact") refers to a communication from a customer or potential customer, in which a request is presented to a contact center. The request can be by way of any communication medium such as, but not limited to, a telephone call, e-mail, instant message, web chat, and the like”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Steif-Wilcox-Kannan with Schwartz in order to incorporate enter a sales-person user to the chat conversation such that the sales- person user can perform the follow-up tasks by participating in the chat conversion.


Regarding Claim 13, Steif-Wilcox-Kannan-Schwartz discloses claim 11 as set forth above.
Steif further discloses wherein the website is configured to be rendered on the user device (Steif: para.0062 and Fig. 7, “FIG. 7 illustrates a redemption page that is transmitted to the user mobile phone 12 after the user selects the link in the final text message in FIG. 6. The redemption page has a field for the user to enter a code and a "Submit" button to send the code to the subscription server 28.”).
However Steif does not explicitly disclose wherein the website, when rendered provides the user with a chat 3338914-0023001experience that includes providing the user with text communications and provides the user with input elements to receive the submitted chat input.
Wilcox discloses wherein the website, when rendered provides the user with a chat 3338914-0023001experience that includes providing the user with text communications and provides the user with input elements to receive the submitted chat input (Wilcox: para.0128 “The routing application initiates an outbound follow-up email to John containing a web browser link to a page with chat capability, so that John can resume the interaction.” para.0129 “John clicks on link and is presented with a web page that says, “Welcome, John.” The web page contains a chat widget that is already associated with the reserved CSR…John enters text into the chat widget that states, “I missed flight 123 and wonder if I can get onto flight 789?”” the chat widget on the website provides a chat experience, and allows for the user to input text.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz in order to incorporate wherein the website, when rendered provides the user with a chat 3338914-0023001experience that includes providing the user with text communications and provides the user with input elements to receive the submitted chat input.


Claims 12 and 16 list all the same elements of claims 2 and 6, but in a method (Steif: para.0003) rather than system form.  Therefore, the supporting rationale of the rejection to claim 2 and 6 applies equally as well to claim 12 and 16.   

Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Steif et al. (hereinafter Steif, US 2015/0088711 A1) further in view of Wilcox et al. (hereinafter Wilcox, US 2018/0063325 A1) further in view of Kannan et al. (hereinafter Kannan, US 2016/0342911 A1) further in view of Schwartz et al. (hereinafter Schwartz, US 2016/0065738 A1) in view of Duan (US 2014/0164296 A1).

Regarding Claim 4, Steif-Wilcox-Kannan-Schwartz discloses claim 3 as set forth above.
However Steif does not explicitly disclose wherein a script defines a decision tree that, when used by the rendered webpage, provides text communication dependent upon the received chat input.
Duan discloses wherein a script defines a decision tree (Duan: Fig. 4A the table is a script, which has a decision tree of output templates based on questions submitted by user.) 
that, when used by the rendered webpage, provides text communication dependent upon the received chat input (Duan: para.0041 “In the first category, the input “What is your name” receives the chatbot's name as a response. In the second category, the input “WHAT IS YOUR GIVEN NAME” is redirected to the category that matches the input “What is your name.” In essence, the two phrases are equivalent.”.”  and para.0042 “After pattern matching engine 144 recognizes appropriate responses for input messages, pattern matching engine 144 then passes the chatbot message to response generator 146, which generates an appropriate response.” ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz and Duan in order to incorporate wherein a script defines a decision tree that, when used by the rendered webpage, provides text communication defendant upon the received chat input.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving user experience by providing a personalized chat service (Duan: para.0002-para.0004).

Regarding Claim 14, it does not teach nor further define over the limitations of claim 4, therefore, claim 14 is rejected under the same rationale as claim 4.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steif et al. (hereinafter Steif, US 2015/0088711 A1) further in view of Wilcox et al. (hereinafter Wilcox, US 2018/0063325 A1) further in view of Kannan et al. (hereinafter Kannan, US 2016/0342911 A1) further in view of Schwartz et al. (hereinafter Schwartz, US 2016/0065738 A1) in view of Capps (US 2014/0278609 A1).
Regarding Claim 5, Steif-Wilcox-Kannan-Schwartz discloses claim 1 as set forth above.
However Steif does not explicitly disclose wherein the sales apparatus is further configured to: 
receive, from a second user device, a second request for the website, the request from the second user device being generated based on a link rendered in a different website.
Capps discloses wherein the sales apparatus is further configured to: 
receive, from a second user device, a second request for the website (Capps: para.0048 “In step 304, the service provider's processing unit determines whether the consumer clicked on the URL on a mobile device.”), 
“ (c) creating a transaction-specific unique reference locator (URL) linked to a transaction-specific web page; and (d) sending the transaction-specific URL to the consumer. When the consumer accesses the transaction specific web page from a mobile device (e.g., via the transaction specific URL), the service provider: (e) displays a token ID on the transaction-specific web page. “ the url provided to the user is specific and unique to that transaction, therefore it is obvious that a transaction from a different end user results in a link for a different webpage for that transaction.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz with Capps in order to incorporate wherein the sales apparatus is further configured to: receive, from a second user device, a second request for the website, the request from the second user device being generated based on a link rendered in a different website.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improving restriction of access to payment information from unauthorized users (Capps: para.0003).
Claims 15 list all the same elements of claims 5, but in a method (Steif: para.0003) rather than system form.  Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 15 .   


Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Steif et al. (hereinafter Steif, US 2015/0088711 A1) further in view of Wilcox et al. (hereinafter Wilcox, US 2018/0063325 A1) further in view of Kannan et al. (hereinafter Kannan, US 2016/0342911 A1) further in view of Schwartz et al. (hereinafter Schwartz, US 2016/0065738 A1) in view of Sanghavi et al. (hereinafter Sanghavi, US 2016/0360039 A1).

Regarding Claim 7, Steif-Wilcox-Kannan-Schwartz discloses claim 1 as set forth above.

Sanghavi discloses wherein the sales apparatus is further configured to: schedule an appointment for a user of the user device based on the chat input (Sanghavi: Fig. 5G and 5H, para.0117-para.0118 “FIG. 5G shows that the virtual assistant 210 has prompted the user regarding whether the user needs further assistance. As shown, the user has responded that the user would like assistance scheduling an in-store appointment. FIG. 5H shows that the virtual assistant 201 has responded to the user indicating that the virtual assistant will assist the user connect to a representative of the 3" party service “ ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz with Sanghavi in order to incorporate wherein the sales apparatus is further configured to: schedule an appointment for a user of the user device based on the chat input.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving user experience when navigating options when communicating with a 3rd party representative (Sanghavi: para.0003).
Claims 17 list all the same elements of claims 7, but in a method (Steif: para.0003) rather than system form.  Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 17.   

Claim 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steif et al. (hereinafter Steif, US 2015/0088711 A1) further in view of Wilcox et al. (hereinafter Wilcox, US 2018/0063325 A1) further in view of Kannan et al. (hereinafter Kannan, US 2016/0342911 A1) further in view of Schwartz et al. (hereinafter Schwartz, US 2016/0065738 A1) in view of Kuznetsov et al. (hereinafter Kuznetsov, US 20140249977 A1).
Regarding Claim 8, Steif-Wilcox-Kannan-Schwartz discloses claim 1 as set forth above.

Kuznetsov discloses wherein the sales apparatus (Kuznetsov: Fig. 5, the interactive financial interface 504) is further configured to: transmit a transaction record to an external service based on the chat input (Kuznetsov: para.0047 “Interactive financial interface system 500 includes interactive financial interface 504 that can receive and send messages between financial institution 502 and mobile device 510.” para.0048 “In some embodiments, interactive financial interface 504 can be used to send requests, instructions, and/or commands to financial institution 502. The instructions can indicate whether the financial institution 502 should initiate a transaction, transfer funds, change account settings, and/or undertake other actions.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz and Kuznetsov in order to incorporate wherein the sales apparatus is further configured to: transmit a transaction record to an external service based on the chat input.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving user experience by providing a consolidated interface that can keep track of transactions between users (Kuznetsov: para.0002-para.0003).
Claims 18 list all the same elements of claims 8, but in a method (Steif: para.0003) rather than system form.  Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 18.   


Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Steif et al. (hereinafter Steif, US 2015/0088711 A1) further in view of Wilcox et al. (hereinafter Wilcox, US 2018/0063325 A1) further in view of Kannan et al. (hereinafter Kannan, US 2016/0342911 A1) further in 

Regarding Claim 9, Steif-Wilcox-Kannan-Schwartz discloses claim 1 as set forth above.
However Steif does not explicitly disclose wherein to determine the sales-priority value, the sales apparatus is further configured to: collect experience metrics based on the chat input; collect external data from an external system based on the chat input; calculate, for a user of the user device, the sales priority value from the experience metrics and the external data.
Kannan further discloses wherein to determine the sales-priority value (Kannan: para.0088 “At operation 602 of the method 600, an initial estimate of a customer value is determined for a customer of an enterprise. In at least one example embodiment, the initial estimate of the customer value is determined using interaction data associated with past interactions of the customer with the enterprise on one or more interaction channels.” para.0090 “In an embodiment, an aggregate persona type may be identified for the customer based on stored interaction data corresponding to the customer.” para.0094 “For example, if the aggregate persona type is associated with a pre-determined correction factor of ‘0.85’ and if the initial estimate of the customer value is 1000 US dollars, then the corrected estimate of the customer value may be determined, in one example embodiment, by simply multiplying the pre-determined correction factor with the initial estimate of the customer value, i.e. 0.85×1000, to generate the corrected estimate of customer value of 850 US dollars.” interaction data is used to determine a persona type, and that persona type is used to evaluate customer value).
, the sales apparatus is further configured to: 
collect experience metrics based on the chat input (Kannan: para.0038 “The I/O module 206 may receive the interaction data from a plurality of interaction channels. The plurality of interaction channels may include channels such as, but not limited to, a voice channel, a chat channel” para.0039 “in such a scenario, conversational content related to the chat conversation including information such as a type of customer concern, which agent handled the chat interaction” chat interaction data is obtained as interaction data); 
calculate, for a user of the user device, the sales priority value from the experience metrics (Kannan: para.0088 “At operation 602 of the method 600, an initial estimate of a customer value is determined for a customer of an enterprise. In at least one example embodiment, the initial estimate of the customer value is determined using interaction data associated with past interactions of the customer with the enterprise on one or more interaction channels.” para.0090 “In an embodiment, an aggregate persona type may be identified for the customer based on stored interaction data corresponding to the customer.” para.0094 “For example, if the aggregate persona type is associated with a pre-determined correction factor of ‘0.85’ and if the initial estimate of the customer value is 1000 US dollars, then the corrected estimate of the customer value may be determined, in one example embodiment, by simply multiplying the pre-determined correction factor with the initial estimate of the customer value, i.e. 0.85×1000, to generate the corrected estimate of customer value of 850 US dollars.” interaction data is used to determine a persona type, and that persona type is used to evaluate customer value).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz in order to incorporate wherein to determine the sales-priority value, the sales apparatus is further configured to: collect experience metrics based on the chat input; calculate, for a user of the user device, the sales priority value from the experience metrics.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of taking customer behavioral attributes into account while assessing customer values so as to effect improved customer interaction management (Kannan: para.0007).
However Steif-Wilcox-Kannan-Schwartz does not explicitly disclose collect external data from an external system based on the chat input; calculate, for a user of the user device, the sales priority value from the experience metrics and the external data.
Seibel discloses collect external data from an external system based on the chat input (Seibel: col.9 lines 5-20 “For example, the following is an example of email contents from a forum or discussion group:“My husband and I want to purchase a digital camera for my 73 year old mother's birthday next month. Is it safe to buy on-line? Where can I get a comparison of cameras for less than S700? What else will she need? Sally Smith(a hotmail.com. Using a reverse lookup methodology, Sally's email address is used to find the zip code in which Sally lives. A demographic database search of the Zip code records indicates that family income in her zip code exceeds S200,000 annually. The profiler system has a series of electronic libraries. Such as for gender, marital status, income, product type, related products, generation, age, etc.” based on the conversation information, the chat input, demographics information can be obtained from external source, such as demographics database.); 
calculate, for a user of the user device, the sales priority value (Seibel: col.9 lines 19-33 online conversion potential) using the external data (Seibel: col.9 lines 19-33 “Sally is married and living with her spouse (61% on line conversion potential) Sally is a baby boomer (48% on line conversion potential) “ using the demographics information obtained using conversation information from the email, conversion potential can be calculated using each stat. ).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Steif-Wilcox-Kannan-Schwartz with Seibel in order to incorporate wherein to determine the sales-priority value, the sales apparatus is further configured to: collect experience metrics based on the chat input; calculate, for a user of the user device, the sales priority value from the experience metrics.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit improving likeliness of a sale by using demographics information (Seibel: col.2 lines 18-27, col.11 lines 22-25).

Claim 19 lists all the same elements of claim 9, but in a method (Steif: para.0003) rather than system form.  Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 19.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grundy US 2016/0309308 A1 Fig.6a para.0049-0051 shows using a chat service via a website and “continuing” a chat conversation.
Melzer et al. US 2017/0279747 A1 essentially generating orders via a chat service helper, fig. 3a para.0098-0099.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453